DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 22 February 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been allowed.
Allowable Subject Matter
4.  Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 13 November 2020 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the feature of “encrypting, on request of the security layer and into a data container, the data to be stored by the key vault system, and encrypting, into the data container, the confidentiality rating” and “wherein the key vault system is adapted to encrypt the data to be stored and the confidentiality rating on request of the security layer into a data container”, as recited in independent claims 1, 9 and 15.  The closest prior art to the claimed invention is Lin et al US 2015/0169896 A1 (hereinafter Lin).  Lin teaches a 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
5.  The following references have been considered relevant by the examiner:
A.  Balakrishnan et al US 2015/0365382 A1 directed to ensuring that sensitive data is encrypted prior to being stored in a cloud [0001].
B.  Flores US 2014/0250534 A1 directed to secure access to a digital item.  The system partitions the digital item into a plurality of segments each containing a portion of the digital item and associated with a corresponding sensitivity level [abstract].
C.  Burckard US 2014/0068257 A1 directed to improve data protection against illegal access by a strong differentiation of the security level specific on a type of data so that when the protection on a part of the data is violated, the remaining data are still inaccessible [abstract].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.